DETAILED ACTION

This communication is in response to the Application filed on 24 June 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record is US 20200402521 (Olivieri et al.), support for which is provided by US 62865848 (provisional Olivieri et al.) and US 20160019021 (Lu). Provisional Olivieri et al. discloses a method of generating one or more output audio data streams for one or more audio endpoints (provisional Olivieri et al., fig. 1(40)), the method comprising: receiving from an audio source an encoded input audio data stream containing encoded audio data (provisional Olivieri et al., fig. 1(22)); determining whether to decode the encoded input audio data stream (provisional Olivieri et al., para [0111]); and decoding the encoded audio data to generate a decoded audio data stream containing decoded audio data in response to determining to decode the encoded input audio data stream (provisional Olivieri et al., para [0111]). 

Provisional Olivieri et al., though, does not disclose looping back the encoded audio data of the encoded input audio data stream in response to determining to bypass decoding or looping back the decoded audio data of the decoded audio data stream in response to determining to decode the encoded input audio data stream to generate the one or more output audio data streams containing output audio data encoded in one or more audio formats supported by the one or more audio endpoints. Lu is cited to disclose looping back the decoded audio data of the decoded audio data stream in response to determining to decode the encoded input audio data stream to generate the one or more output audio data streams containing output audio data encoded in one or more audio formats supported by the one or more audio endpoints (Lu, para [0021]).
However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“looping back the encoded audio data of the encoded input audio data stream in response to determining to bypass decoding or looping back the decoded audio data of the decoded audio data stream in response to determining to decode the encoded input audio data stream to generate the one or more output audio data streams containing output audio data encoded in one or more audio formats supported by the one or more audio endpoints, wherein by looping back, the encoded input audio data stream or the decoded audio data stream is routed from the audio source to one of the audio endpoints, wherein the audio source and the one audio endpoint are on opposite sides or a same side of an Audio Return Channel (ARC) or an enhanced ARC (eARC) interface of a High-Definition Multimedia Interface (HDMI).”



Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656